
	
		110th CONGRESS
		1st Session
		S. 2338
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To modernize and update the National
		  Housing Act and enable the Federal Housing Administration to more effectively
		  reach underserved borrowers, and for other purposes. 
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the
			 FHA Modernization Act of
			 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title and table of
				contents.
					TITLE I—Building American
				Homeownership
					Sec. 101. Short title.
					Sec. 102. Maximum principal loan
				obligation.
					Sec. 103. Cash investment
				requirement and prohibition of seller-funded downpayment
				assistance.
					Sec. 104. Mortgage insurance
				premiums.
					Sec. 105. Rehabilitation
				loans.
					Sec. 106. Discretionary
				action.
					Sec. 107. Insurance of
				condominiums.
					Sec. 108. Mutual Mortgage Insurance
				Fund.
					Sec. 109. Hawaiian home lands and
				Indian reservations.
					Sec. 110. Conforming and technical
				amendments.
					Sec. 111. Insurance of
				mortgages.
					Sec. 112. Home equity conversion
				mortgages.
					Sec. 113. Energy efficient mortgages
				program.
					Sec. 114. Pilot program for automated
				process for borrowers without sufficient credit history.
					Sec. 115. Homeownership
				preservation.
					Sec. 116. Use of FHA savings for
				improvements in FHA technologies, procedures, processes, program performance,
				staffing, and salaries.
					Sec. 117. Post-purchase housing
				counseling eligibility improvements.
					Sec. 118. Pre-purchase homeownership
				counseling demonstration.
					Sec. 119. Fraud
				prevention.
					Sec. 120. Limitation on mortgage
				insurance premium increases.
					Sec. 121. Savings
				provision.
					Sec. 122. Implementation.
					Sec. 123. Moratorium on
				implementation of risk-based premiums.
					TITLE II—Manufactured Hous­ing Loan
				Modernization
					Sec. 201. Short title.
					Sec. 202. Purposes.
					Sec. 203. Exception to limitation on
				financial institution portfolio.
					Sec. 204. Insurance
				benefits.
					Sec. 205. Maximum loan
				limits.
					Sec. 206. Insurance
				premiums.
					Sec. 207. Technical
				corrections.
					Sec. 208. Revision of underwriting
				criteria.
					Sec. 209. Prohibition against
				kickbacks and unearned fees.
					Sec. 210. Leasehold
				requirements.
				
			IBuilding American Homeownership
			101.Short titleThis title may be cited as the
			 Building American Homeownership Act of 2007.
			102.Maximum principal loan
			 obligationParagraph (2) of
			 section 203(b)(2) of the National Housing Act (12 U.S.C. 1709(b)(2)) is
			 amended—
				(1)by amending subparagraphs (A) and (B) to
			 read as follows:
					
						(A)not to exceed the lesser of—
							(i)in the case of a 1-family residence, the
				median 1-family house price in the area, as determined by the Secretary; and in
				the case of a 2-, 3-, or 4-family residence, the percentage of such median
				price that bears the same ratio to such median price as the dollar amount
				limitation in effect under section 305(a)(2) of the Federal Home Loan Mortgage
				Corporation Act (12 U.S.C. 1454(a)(2)) for a 2-, 3-, or 4-family residence,
				respectively, bears to the dollar amount limitation in effect under such
				section for a 1-family residence; or
							(ii)the dollar amount limitation determined
				under such section 305(a)(2) for a residence of the applicable size;
							except that the dollar amount
				limitation in effect for any area under this subparagraph may not be less than
				the greater of (I) the dollar amount limitation in effect under this section
				for the area on October 21, 1998, or (II) 65 percent of the dollar limitation
				determined under such section 305(a)(2) for a residence of the applicable size;
				and(B)not to exceed 100 percent of the appraised
				value of the property.
						;
				and
				(2)in the matter following subparagraph (B),
			 by striking the second sentence (relating to a definition of average
			 closing cost) and all that follows through section 3103A(d) of
			 title 38, United States Code..
				103.Cash investment requirement and prohibition
			 of seller-funded downpayment assistanceParagraph 9 of section 203(b) of the
			 National Housing Act (12 U.S.C. 1709(b)(9)) is amended to read as
			 follows:
				
					(9)Cash Investment requirement
						(A)In generalA mortgage insured under this section shall
				be executed by a mortgagor who shall have paid, in cash, on account of the
				property an amount equal to not less than 1.5 percent of the appraised value of
				the property or such larger amount as the Secretary may determine.
						(B)Family
				membersFor purposes of this
				paragraph, the Secretary shall consider as cash or its equivalent any amounts
				borrowed from a family member (as such term is defined in section 201), subject
				only to the requirements that, in any case in which the repayment of such
				borrowed amounts is secured by a lien against the property, that—
							(i)such lien shall be subordinate to the
				mortgage; and
							(ii)the sum of the principal obligation of the
				mortgage and the obligation secured by such lien may not exceed 100 percent of
				the appraised value of the property.
							(C)Prohibited sourcesIn no case shall the funds required by
				subparagraph (A) consist, in whole or in part, of funds provided by any of the
				following parties before, during, or after closing of the property sale:
							(i)The seller or any other person or entity
				that financially benefits from the transaction.
							(ii)Any third party or entity that is
				reimbursed, directly or indirectly, by any of the parties described in clause
				(i).
							.
			104.Mortgage insurance premiumsSection 203(c)(2) of the National Housing
			 Act (12 U.S.C. 1709(c)(2)) is amended—
				(1)in the matter preceding subparagraph (A),
			 by striking or of the General Insurance Fund and all that
			 follows through section 234(c),,; and
				(2)in subparagraph (A)—
					(A)by striking 2.25 percent and
			 inserting 3 percent; and
					(B)by striking 2.0 percent and
			 inserting 2.75 percent.
					105.Rehabilitation loansSubsection (k) of section 203 of the
			 National Housing Act (12 U.S.C. 1709(k)) is amended—
				(1)in paragraph (1), by striking
			 on and all that follows through 1978; and
				(2)in paragraph (5)—
					(A)by striking General Insurance
			 Fund the first place it appears and inserting Mutual Mortgage
			 Insurance Fund; and
					(B)in the second sentence, by striking the
			 comma and all that follows through General Insurance
			 Fund.
					106.Discretionary actionThe National Housing Act is amended—
				(1)in subsection (e) of section 202 (12 U.S.C.
			 1708(e))—
					(A)in paragraph (3)(B), by striking
			 section 202(e) of the National Housing Act and inserting
			 this subsection; and
					(B)by redesignating such subsection as
			 subsection (f);
					(2)by striking paragraph (4) of section 203(s)
			 (12 U.S.C. 1709(s)(4)) and inserting the following new paragraph:
					
						(4)the Secretary of
				Agriculture;
						;
				and
				(3)by transferring subsection (s) of section
			 203 (as amended by paragraph (2) of this section) to section 202, inserting
			 such subsection after subsection (d) of section 202, and redesignating such
			 subsection as subsection (e).
				107.Insurance of condominiums
				(a)In generalSection 234 of the National Housing Act (12
			 U.S.C. 1715y) is amended—
					(1)in subsection (c), in the first
			 sentence—
						(A)by striking and before
			 (2); and
						(B)by inserting before the period at the end
			 the following: , and (3) the project has a blanket mortgage insured by
			 the Secretary under subsection (d); and
						(2)in subsection (g), by striking ,
			 except that and all that follows and inserting a period.
					(b)Definition of MortgageSection 201(a) of the
			 National Housing Act (12 U.S.C. 1707(a))
			 is amended—
					(1)before a first mortgage
			 insert (A);
					(2)by striking or on a leasehold
			 (1) and inserting (B) a first mortgage on a leasehold on real
			 estate (i);
					(3)by striking or (2) and
			 inserting , or (ii); and
					(4)by inserting before the semicolon the
			 following: , or (C) a first mortgage given to secure the unpaid purchase
			 price of a fee interest in, or long-term leasehold interest in, real estate
			 consisting of a one-family unit in a multifamily project, including a project
			 in which the dwelling units are attached, or are manufactured housing units,
			 semi-detached, or detached, and an undivided interest in the common areas and
			 facilities which serve the project.
					(c)Definition of real estateSection 201 of the National Housing Act
			 (12 U.S.C.
			 1707) is amended by adding at the end the following new
			 subsection:
					
						(g)The term real estate means
				land and all natural resources and structures permanently affixed to the land,
				including residential buildings and stationary manufactured housing. The
				Secretary may not require, for treatment of any land or other property as real
				estate for purposes of this title, that such land or property be treated as
				real estate for purposes of State
				taxation.
						.
				108.Mutual Mortgage Insurance Fund
				(a)In generalSubsection (a) of section 202 of the
			 National Housing Act (12 U.S.C. 1708(a)) is amended to read as follows:
					
						(a)Mutual Mortgage Insurance Fund
							(1)EstablishmentSubject to the provisions of the Federal
				Credit Reform Act of 1990, there is hereby created a Mutual Mortgage Insurance
				Fund (in this title referred to as the Fund), which shall be
				used by the Secretary to carry out the provisions of this title with respect to
				mortgages insured under section 203. The Secretary may enter into commitments
				to guarantee, and may guarantee, such insured mortgages.
							(2)Limit on loan guaranteesThe authority of the Secretary to enter
				into commitments to guarantee such insured mortgages shall be effective for any
				fiscal year only to the extent that the aggregate original principal loan
				amount under such mortgages, any part of which is guaranteed, does not exceed
				the amount specified in appropriations Acts for such fiscal year.
							(3)Fiduciary responsibilityThe Secretary has a responsibility to
				ensure that the Mutual Mortgage Insurance Fund remains financially
				sound.
							(4)Annual independent actuarial
				studyThe Secretary shall
				provide for an independent actuarial study of the Fund to be conducted
				annually, which shall analyze the financial position of the Fund. The Secretary
				shall submit a report annually to the Congress describing the results of such
				study and assessing the financial status of the Fund. The report shall
				recommend adjustments to underwriting standards, program participation, or
				premiums, if necessary, to ensure that the Fund remains financially
				sound.
							(5)Quarterly reportsDuring each fiscal year, the Secretary
				shall submit a report to the Congress for each calendar quarter, which shall
				specify for mortgages that are obligations of the Fund—
								(A)the cumulative volume of loan guarantee
				commitments that have been made during such fiscal year through the end of the
				quarter for which the report is submitted;
								(B)the types of loans insured, categorized by
				risk;
								(C)any significant changes between actual and
				projected claim and prepayment activity;
								(D)projected versus actual loss rates;
				and
								(E)updated projections of the annual subsidy
				rates to ensure that increases in risk to the Fund are identified and mitigated
				by adjustments to underwriting standards, program participation, or premiums,
				and the financial soundness of the Fund is maintained.
								The first quarterly report under this
				paragraph shall be submitted on the last day of the first quarter of fiscal
				year 2008, or on the last day of the first full calendar quarter following the
				enactment of the Building American Homeownership Act of 2007, whichever is
				later.(6)Adjustment of premiumsIf, pursuant to the independent actuarial
				study of the Fund required under paragraph (4), the Secretary determines that
				the Fund is not meeting the operational goals established under paragraph (7)
				or there is a substantial probability that the Fund will not maintain its
				established target subsidy rate, the Secretary may either make programmatic
				adjustments under this title as necessary to reduce the risk to the Fund, or
				make appropriate premium adjustments.
							(7)Operational goalsThe operational goals for the Fund
				are—
								(A)to minimize the default risk to the Fund
				and to homeowners by among other actions instituting fraud prevention quality
				control screening not later than 18 months after the date of enactment of the
				Building American Homeownership Act of 2007; and
								(B)to meet the housing needs of the borrowers
				that the single family mortgage insurance program under this title is designed
				to
				serve.
								.
				(b)Obligations of FundThe National Housing Act is amended as
			 follows:
					(1)Homeownership voucher program
			 mortgagesIn section 203(v)
			 (12 U.S.C. 1709(v))—
						(A)by striking Notwithstanding section
			 202 of this title, the and inserting The; and
						(B)by striking General Insurance
			 Fund the first place such term appears and all that follows through the
			 end of the subsection and inserting Mutual Mortgage Insurance
			 Fund..
						(2)Home equity conversion
			 mortgagesSection
			 255(i)(2)(A) of the National Housing Act (12 U.S.C. 1715z–20(i)(2)(A)) is
			 amended by striking General Insurance Fund and inserting
			 Mutual Mortgage Insurance Fund.
					(c)Conforming amendmentsThe National Housing Act is amended—
					(1)in section 205 (12 U.S.C. 1711), by
			 striking subsections (g) and (h); and
					(2)in section 519(e) (12 U.S.C. 1735c(e)), by
			 striking 203(b) and all that follows through
			 203(i) and inserting 203, except as determined by the
			 Secretary.
					109.Hawaiian home lands and Indian
			 reservations
				(a)Hawaiian home landsSection 247(c) of the National Housing Act
			 (12 U.S.C. 1715z–12(c)) is amended—
					(1)by striking General Insurance Fund
			 established in section 519 and inserting Mutual Mortgage
			 Insurance Fund; and
					(2)in the second sentence, by striking
			 (1) all references and all that follows through and
			 (2).
					(b)Indian reservationsSection 248(f) of the National Housing Act
			 (12 U.S.C. 1715z–13(f)) is amended—
					(1)by striking General Insurance
			 Fund the first place it appears through 519 and
			 inserting Mutual Mortgage Insurance Fund; and
					(2)in the second sentence, by striking
			 (1) all references and all that follows through and
			 (2).
					110.Conforming and technical
			 amendments
				(a)RepealsThe following provisions of the National
			 Housing Act are repealed:
					(1)Subsection (i) of section 203 (12 U.S.C.
			 1709(i)).
					(2)Subsection (o) of section 203 (12 U.S.C.
			 1709(o)).
					(3)Subsection (p) of section 203 (12 U.S.C.
			 1709(p)).
					(4)Subsection (q) of section 203 (12 U.S.C.
			 1709(q)).
					(5)Section 222 (12 U.S.C. 1715m).
					(6)Section 237 (12 U.S.C. 1715z–2).
					(7)Section 245 (12 U.S.C. 1715z–10).
					(b)Definition of areaSection 203(u)(2)(A) of the National
			 Housing Act (12 U.S.C. 1709(u)(2)(A)) is amended by striking
			 shall and all that follows and inserting means a
			 metropolitan statistical area as established by the Office of Management and
			 Budget;.
				(c)Definition of StateSection 201(d) of the National Housing Act
			 (12 U.S.C. 1707(d)) is amended by striking the Trust Territory of the
			 Pacific Islands and inserting the Commonwealth of the Northern
			 Mariana Islands.
				111.Insurance of mortgagesSubsection (n)(2) of section 203 of the
			 National Housing Act (12 U.S.C. 1709(n)(2)) is amended—
				(1)in subparagraph (A), by inserting or
			 subordinate mortgage or before lien given; and
				(2)in subparagraph (C), by inserting or
			 subordinate mortgage or before lien.
				112.Home equity conversion mortgages
				(a)In generalSection 255 of the
			 National Housing Act (12 U.S.C.
			 1715z–20) is amended—
					(1)in subsection (b)(2), insert
			 real estate, after
			 mortgagor,;
					(2)in subsection (g)—
						(A)by striking the first sentence; and
						(B)by striking established under
			 section 203(b)(2) and all that follows through located
			 and inserting limitation established under section 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation
			 Act for a 1-family residence;
						(3)in subsection (i)(1)(C), by striking
			 limitations and inserting limitation; and
					(4)by adding at the end the following new
			 subsection:
						
							(o)Authority To Insure Home Purchase
				Mortgage
								(1)In generalNotwithstanding any other provision of this
				section, the Secretary may insure, upon application by a mortgagee, a home
				equity conversion mortgage upon such terms and conditions as the Secretary may
				prescribe, when the home equity conversion mortgage will be used to purchase a
				1- to 4-family dwelling unit, one unit of which that the mortgagor will occupy
				as a primary residence, and to provide for any future payments to the
				mortgagor, based on available equity, as authorized under subsection
				(d)(9).
								(2)Limitation on principal
				obligationA home equity
				conversion mortgage insured pursuant to paragraph (1) shall involve a principal
				obligation that does not exceed the dollar amount limitation determined under
				section 305(a)(2) of the Federal Home Loan
				Mortgage Corporation Act for a 1-family
				residence.
								.
					(b)Mortgages for CooperativesSubsection (b) of section 255 of the
			 National Housing Act (12 U.S.C.
			 1715z–20(b)) is amended—
					(1)in paragraph (4)—
						(A)by inserting a first or subordinate
			 mortgage or lien before on all stock;
						(B)by inserting unit after
			 dwelling; and
						(C)by inserting a first mortgage or
			 first lien before on a leasehold; and
						(2)in paragraph (5), by inserting a
			 first or subordinate lien on before all stock.
					(c)Limitation on origination
			 feesSection 255 of the
			 National Housing Act (12 U.S.C. 1715z–20), as amended by the preceding
			 provisions of this section, is further amended—
					(1)by redesignating subsections (k), (l), and
			 (m) as subsections (l), (m), and (n), respectively; and
					(2)by inserting after subsection (j) the
			 following new subsection:
						
							(k)Limitation on origination
				feesThe Secretary shall
				establish limits on the origination fee that may be charged to a mortgagor
				under a mortgage insured under this section, which limitations shall—
								(1)equal 1.5 percent of the maximum claim
				amount of the mortgage unless adjusted thereafter on the basis of—
									(A)the costs to the mortgagor; and
									(B)the impact of such fees on the reverse
				mortgage market;
									(2)be subject to a minimum allowable
				amount;
								(3)provide that the origination fee may be
				fully financed with the mortgage;
								(4)include any fees paid to correspondent
				mortgagees approved by the Secretary; and
								(5)have the same effective date as subsection
				(o)(2) regarding the limitation on principal
				obligation.
								.
					(d)Study regarding program costs and credit
			 availability
					(1)In generalThe Comptroller General of the United
			 States shall conduct a study regarding the costs and availability of credit
			 under the home equity conversion mortgages for elderly homeowners program under
			 section 255 of the National Housing Act (12 U.S.C. 1715z–20) (in this
			 subsection referred to as the program).
					(2)PurposeThe purpose of the study required under
			 paragraph (1) is to help Congress analyze and determine the effects of limiting
			 the amounts of the costs or fees under the program from the amounts charged
			 under the program as of the date of the enactment of this Act.
					(3)Content of reportThe study required under paragraph (1)
			 should focus on—
						(A)the cost to mortgagors of participating in
			 the program;
						(B)the financial soundness of the
			 program;
						(C)the availability of credit under the
			 program; and
						(D)the costs to elderly homeowners
			 participating in the program, including—
							(i)mortgage insurance premiums charged under
			 the program;
							(ii)up-front fees charged under the program;
			 and
							(iii)margin rates charged under the
			 program.
							(4)Timing of reportNot later than 12 months after the date of
			 the enactment of this Act, the Comptroller General shall submit a report to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives setting forth
			 the results and conclusions of the study required under paragraph (1).
					113.Energy efficient mortgages
			 programSection 106(a)(2) of
			 the Energy Policy Act of 1992 (42 U.S.C. 12712 note) is amended—
				(1)by amending subparagraph (C) to read as
			 follows:
					
						(C)Costs of improvementsThe cost of cost-effective energy
				efficiency improvements shall not exceed the greater of—
							(i)5 percent of the property value (not to
				exceed 5 percent of the limit established under section 203(b)(2)(A)) of the
				National Housing Act (12 U.S.C. 1709(b)(2)(A); or
							(ii)2 percent of the limit established under
				section 203(b)(2)(B) of such Act.
							;
				and
				(2)by adding at the end the following:
					
						(D)LimitationIn any fiscal year, the aggregate number of
				mortgages insured pursuant to this section may not exceed 5 percent of the
				aggregate number of mortgages for 1- to 4-family residences insured by the
				Secretary of Housing and Urban Development under title II of the National
				Housing Act (12 U.S.C. 1707 et seq.) during the preceding fiscal
				year.
						.
				114.Pilot program for automated process for
			 borrowers without sufficient credit history
				(a)EstablishmentTitle II of the National Housing Act (12
			 U.S.C. 1707 et seq.) is amended by adding at the end the following new
			 section:
					
						257.Pilot program for automated process for
				borrowers without sufficient credit history
							(a)EstablishmentThe Secretary shall carry out a pilot
				program to establish, and make available to mortgagees, an automated process
				for providing alternative credit rating information for mortgagors and
				prospective mortgagors under mortgages on 1- to 4-family residences to be
				insured under this title who have insufficient credit histories for determining
				their creditworthiness. Such alternative credit rating information may include
				rent, utilities, and insurance payment histories, and such other information as
				the Secretary considers appropriate.
							(b)ScopeThe Secretary may carry out the pilot
				program under this section on a limited basis or scope, and may consider
				limiting the program to first-time homebuyers.
							(c)LimitationIn any fiscal year, the aggregate number of
				mortgages insured pursuant to the automated process established under this
				section may not exceed 5 percent of the aggregate number of mortgages for 1- to
				4-family residences insured by the Secretary under this title during the
				preceding fiscal year.
							(d)SunsetAfter the expiration of the 5-year period
				beginning on the date of the enactment of the Building American Homeownership
				Act of 2007, the Secretary may not enter into any new commitment to insure any
				mortgage, or newly insure any mortgage, pursuant to the automated process
				established under this
				section.
							.
				(b)GAO reportNot later than the expiration of the
			 two-year period beginning on the date of the enactment of this title, the
			 Comptroller General of the United States shall submit to the Congress a report
			 identifying the number of additional mortgagors served using the automated
			 process established pursuant to section 257 of the National Housing Act (as
			 added by the amendment made by subsection (a) of this section) and the impact
			 of such process and the insurance of mortgages pursuant to such process on the
			 safety and soundness of the insurance funds under the National Housing Act of
			 which such mortgages are obligations.
				115.Homeownership preservationThe Secretary of Housing and Urban
			 Development and the Commissioner of the Federal Housing Administration, in
			 consultation with industry, the Neighborhood Reinvestment Corporation, and
			 other entities involved in foreclosure prevention activities, shall—
				(1)develop and implement a plan to improve the
			 Federal Housing Administration's loss mitigation process; and
				(2)report such plan to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives.
				116.Use of FHA savings for improvements in FHA
			 technologies, procedures, processes, program performance, staffing, and
			 salaries
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for each of fiscal years 2008 through 2012,
			 $25,000,000, from negative credit subsidy for the mortgage insurance programs
			 under title II of the National Housing Act, to the Secretary of Housing and
			 Urban Development for increasing funding for the purpose of improving
			 technology, processes, program performance, eliminating fraud, and for
			 providing appropriate staffing in connection with the mortgage insurance
			 programs under title II of the National Housing Act.
				(b)CertificationThe authorization under subsection (a)
			 shall not be effective for a fiscal year unless the Secretary of Housing and
			 Urban Development has, by rulemaking in accordance with section 553 of title 5,
			 United States Code (notwithstanding subsections (a)(2), (b)(B), and (d)(3) of
			 such section), made a determination that—
					(1)premiums being, or to be, charged during
			 such fiscal year for mortgage insurance under title II of the National Housing
			 Act are established at the minimum amount sufficient to—
						(A)comply with the requirements of section
			 205(f) of such Act (relating to required capital ratio for the Mutual Mortgage
			 Insurance Fund); and
						(B)ensure the safety and soundness of the
			 other mortgage insurance funds under such Act; and
						(2)any negative credit subsidy for such fiscal
			 year resulting from such mortgage insurance programs adequately ensures the
			 efficient delivery and availability of such programs.
					(c)Study and reportThe Secretary of Housing and Urban
			 Development shall conduct a study to obtain recommendations from participants
			 in the private residential (both single family and multifamily) mortgage
			 lending business and the secondary market for such mortgages on how best to
			 update and upgrade processes and technologies for the mortgage insurance
			 programs under title II of the National Housing Act so that the procedures for
			 originating, insuring, and servicing of such mortgages conform with those
			 customarily used by secondary market purchasers of residential mortgage loans.
			 Not later than the expiration of the 12-month period beginning on the date of
			 the enactment of this Act, the Secretary shall submit a report to the Congress
			 describing the progress made and to be made toward updating and upgrading such
			 processes and technology, and providing appropriate staffing for such mortgage
			 insurance programs.
				117.Post-purchase housing counseling
			 eligibility improvementsSection 106(c)(4) of the Housing and Urban
			 Development Act of 1968 (12 U.S.C. 1701x(c)(4)) is amended:
				(1)in subparagraph (C)—
					(A)in clause (i), by striking ;
			 or and inserting a semicolon;
					(B)in clause (ii), by striking the period at
			 the end and inserting a semicolon; and
					(C)by adding at the end the following:
						
							(iii)a significant reduction in the income of
				the household due to divorce or death; or
							(iv)a significant increase in basic expenses of
				the homeowner or an immediate family member of the homeowner (including the
				spouse, child, or parent for whom the homeowner provides substantial care or
				financial assistance) due to—
								(I)an unexpected or significant increase in
				medical expenses;
								(II)a divorce;
								(III)unexpected and significant damage to the
				property, the repair of which will not be covered by private or public
				insurance; or
								(IV)a large property-tax increase;
				or
								; 
					(2)by striking the matter that follows
			 subparagraph (C); and
				(3)by adding at the end the following:
					
						(D)the Secretary of Housing and Urban
				Development determines that the annual income of the homeowner is no greater
				than the annual income established by the Secretary as being of low- or
				moderate-income.
						.
				118.Pre-purchase homeownership counseling
			 demonstration
				(a)Establishment of programFor the period beginning on the date of
			 enactment of this Act and ending on the date that is 3 years after such date of
			 enactment, the Secretary of Housing and Urban Development shall establish and
			 conduct a demonstration program to test the effectiveness of alternative forms
			 of pre-purchase homeownership counseling for eligible homebuyers.
				(b)Forms of counselingThe Secretary of Housing and Urban
			 Development shall provide to eligible homebuyers pre-purchase homeownership
			 counseling under this section in the form of —
					(1)telephone counseling;
					(2)individualized in-person counseling;
					(3)web-based counseling;
					(4)counseling classes; or
					(5)any other form or type of counseling that
			 the Secretary may, in his discretion, determine appropriate.
					(c)Size of programThe Secretary shall make available the
			 pre-purchase homeownership counseling described in subsection (b) to not more
			 than 3,000 eligible homebuyers in any given year.
				(d)Incentive to participateThe Secretary of Housing and Urban
			 Development may provide incentives to eligible homebuyers to participate in the
			 demonstration program established under subsection (a). Such incentives may
			 include the reduction of any insurance premium charges owed by the eligible
			 homebuyer to the Secretary.
				(e)Eligible homebuyer definedFor purposes of this section an
			 eligible homebuyer means a first-time homebuyer who has been
			 approved for a home loan with a loan-to-value ratio between 97 percent and 98.5
			 percent.
				(f)Report to CongressThe Secretary of Housing and Urban
			 Development shall report to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representative—
					(1)on an annual basis, on the progress and
			 results of the demonstration program established under subsection (a);
			 and
					(2)for the period beginning on the date of
			 enactment of this Act and ending on the date that is 5 years after such date of
			 enactment, on the payment history and delinquency rates of eligible homebuyers
			 who participated in the demonstration program.
					119.Fraud preventionSection 1014 of title 18, United States
			 Code, is amended in the first sentence—
				(1)by inserting the Federal Housing
			 Administration before the Farm Credit Administration;
			 and
				(2)by striking commitment, or
			 loan and inserting commitment, loan, or insurance agreement or
			 application for insurance or a guarantee.
				120.Limitation on mortgage insurance premium
			 increases
				(a)In generalNotwithstanding any other provision of law,
			 including any provision of this Act and any amendment made by this Act—
					(1)for the period beginning on the date of the
			 enactment of this Act and ending on October 1, 2009, the premiums charged for
			 mortgage insurance under multifamily housing programs under the National
			 Housing Act may not be increased above the premium amounts in effect under such
			 program on October 1, 2006, unless the Secretary of Housing and Urban
			 Development determines that, absent such increase, insurance of additional
			 mortgages under such program would, under the Federal Credit Reform Act of
			 1990, require the appropriation of new budget authority to cover the costs (as
			 such term is defined in section 502 of the Federal Credit Reform Act of 1990
			 (2 U.S.C.
			 661a) of such insurance; and
					(2)a premium increase pursuant to paragraph
			 (1) may be made only if not less than 30 days prior to such increase taking
			 effect, the Secretary of Housing and Urban Development—
						(A)notifies the Committee on Banking, Housing,
			 and Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives of such increase; and
						(B)publishes notice of such increase in the
			 Federal Register.
						(b)WaiverThe Secretary of Housing and Urban
			 Development may waive the 30-day notice requirement under subsection (a)(2), if
			 the Secretary determines that waiting 30-days before increasing premiums would
			 cause substantial damage to the solvency of multifamily housing programs under
			 the National Housing Act.
				121.Savings provisionAny mortgage insured under title II of the
			 National Housing Act before the date of enactment of this title shall continue
			 to be governed by the laws, regulations, orders, and terms and conditions to
			 which it was subject on the day before the date of the enactment of this
			 title.
			122.ImplementationThe Secretary of Housing and Urban
			 Development shall by notice establish any additional requirements that may be
			 necessary to immediately carry out the provisions of this title. The notice
			 shall take effect upon issuance.
			123.Moratorium on
			 implementation of risk-based premiumsFor the 12-month period beginning on the
			 date of enactment of this Act, the Secretary of Housing and Urban Development
			 shall not enact, execute, or take any action to make effective the planned
			 implementation of risk-based premiums, which are designed for mortgage lenders
			 to offer borrowers an FHA-insured product that provides a range of mortgage
			 insurance premium pricing, based on the risk the insurance contract represents,
			 as such planned implementation was set forth in the Notice published in the
			 Federal Register on September 20, 2007 (Vol. 72, No. 182, Page 53872).
			IIManufactured Hous­ing Loan
			 Modernization
			201.Short titleThis title may be cited as the
			 FHA Manufactured Housing Loan
			 Modernization Act of 2007.
			202.PurposesThe purposes of this title are—
				(1)to provide adequate funding for FHA-insured
			 manufactured housing loans for low- and moderate-income homebuyers during all
			 economic cycles in the manufactured housing industry;
				(2)to modernize the FHA title I insurance
			 program for manufactured housing loans to enhance participation by Ginnie Mae
			 and the private lending markets; and
				(3)to adjust the low loan limits for title I
			 manufactured home loan insurance to reflect the increase in costs since such
			 limits were last increased in 1992 and to index the limits to inflation.
				203.Exception to limitation on financial
			 institution portfolioThe
			 second sentence of section 2(a) of the National
			 Housing Act (12 U.S.C. 1703(a)) is amended—
				(1)by striking In no case and
			 inserting Other than in connection with a manufactured home or a lot on
			 which to place such a home (or both), in no case; and
				(2)by striking :
			 Provided, That with and inserting .
			 With.
				204.Insurance benefits
				(a)In GeneralSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), is amended by adding at the end the following new paragraph:
					
						(8)Insurance benefits for manufactured housing
				loansAny contract of
				insurance with respect to loans, advances of credit, or purchases in connection
				with a manufactured home or a lot on which to place a manufactured home (or
				both) for a financial institution that is executed under this title after the
				date of the enactment of the FHA Manufactured
				Housing Loan Modernization Act of 2007 by the Secretary shall be
				conclusive evidence of the eligibility of such financial institution for
				insurance, and the validity of any contract of insurance so executed shall be
				incontestable in the hands of the bearer from the date of the execution of such
				contract, except for fraud or misrepresentation on the part of such
				institution.
						.
				(b)ApplicabilityThe amendment made by subsection (a) shall
			 only apply to loans that are registered or endorsed for insurance after the
			 date of the enactment of this Act.
				205.Maximum loan limits
				(a)Dollar
			 AmountsParagraph (1) of
			 section 2(b) of the National Housing
			 Act (12 U.S.C. 1703(b)(1)) is amended—
					(1)in clause (ii) of subparagraph (A), by
			 striking $17,500 and inserting $25,090;
					(2)in subparagraph (C) by striking
			 $48,600 and inserting $69,678;
					(3)in subparagraph (D) by striking
			 $64,800 and inserting $92,904;
					(4)in subparagraph (E) by striking
			 $16,200 and inserting $23,226; and
					(5)by realigning subparagraphs (C), (D), and
			 (E) 2 ems to the left so that the left margins of such subparagraphs are
			 aligned with the margins of subparagraphs (A) and (B).
					(b)Annual IndexingSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new paragraph:
					
						(9)Annual indexing of manufactured housing
				loansThe Secretary shall
				develop a method of indexing in order to annually adjust the loan limits
				established in subparagraphs (A)(ii), (C), (D), and (E) of this subsection.
				Such index shall be based on the manufactured housing price data collected by
				the United States Census Bureau. The Secretary shall establish such index no
				later than 1 year after the date of the enactment of the
				FHA Manufactured Housing Loan Modernization
				Act of 2007.
						
				(c)Technical and Conforming
			 ChangesParagraph (1) of
			 section 2(b) of the National Housing
			 Act (12 U.S.C. 1703(b)(1)) is amended—
					(1)by striking No and inserting
			 Except as provided in the last sentence of this paragraph, no;
			 and
					(2)by adding after and below subparagraph (G)
			 the following:
						
							The Secretary shall, by regulation,
				annually increase the dollar amount limitations in subparagraphs (A)(ii), (C),
				(D), and (E) (as such limitations may have been previously adjusted under this
				sentence) in accordance with the index established pursuant to paragraph
				(9).
							.
					206.Insurance premiumsSubsection (f) of section 2 of the
			 National Housing Act (12 U.S.C. 1703(f))
			 is amended—
				(1)by inserting (1)
			 Premium
			 Charges.— after (f); and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)Manufactured Home LoansNotwithstanding paragraph (1), in the case
				of a loan, advance of credit, or purchase in connection with a manufactured
				home or a lot on which to place such a home (or both), the premium charge for
				the insurance granted under this section shall be paid by the borrower under
				the loan or advance of credit, as follows:
							(A)At the time of the making of the loan,
				advance of credit, or purchase, a single premium payment in an amount not to
				exceed 2.25 percent of the amount of the original insured principal
				obligation.
							(B)In addition to the premium under
				subparagraph (A), annual premium payments during the term of the loan, advance,
				or obligation purchased in an amount not exceeding 1.0 percent of the remaining
				insured principal balance (excluding the portion of the remaining balance
				attributable to the premium collected under subparagraph (A) and without taking
				into account delinquent payments or prepayments).
							(C)Premium charges under this paragraph shall
				be established in amounts that are sufficient, but do not exceed the minimum
				amounts necessary, to maintain a negative credit subsidy for the program under
				this section for insurance of loans, advances of credit, or purchases in
				connection with a manufactured home or a lot on which to place such a home (or
				both), as determined based upon risk to the Federal Government under existing
				underwriting requirements.
							(D)The Secretary may increase the limitations
				on premium payments to percentages above those set forth in subparagraphs (A)
				and (B), but only if necessary, and not in excess of the minimum increase
				necessary, to maintain a negative credit subsidy as described in subparagraph
				(C).
							.
				207.Technical corrections
				(a)DatesSubsection (a) of section 2 of the
			 National Housing Act (12 U.S.C. 1703(a))
			 is amended—
					(1)by striking on and after July 1,
			 1939, each place such term appears; and
					(2)by striking made after the effective
			 date of the Housing Act of 1954.
					(b)Authority of SecretarySubsection (c) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(c)) is amended to read as follows:
					
						(c)Handling and Disposal of Property
							(1)Authority of secretaryNotwithstanding any other provision of law,
				the Secretary may—
								(A)deal with, complete, rent, renovate,
				modernize, insure, or assign or sell at public or private sale, or otherwise
				dispose of, for cash or credit in the Secretary’s discretion, and upon such
				terms and conditions and for such consideration as the Secretary shall
				determine to be reasonable, any real or personal property conveyed to or
				otherwise acquired by the Secretary, in connection with the payment of
				insurance heretofore or hereafter granted under this title, including any
				evidence of debt, contract, claim, personal property, or security assigned to
				or held by him in connection with the payment of insurance heretofore or
				hereafter granted under this section; and
								(B)pursue to final collection, by way of
				compromise or otherwise, all claims assigned to or held by the Secretary and
				all legal or equitable rights accruing to the Secretary in connection with the
				payment of such insurance, including unpaid insurance premiums owed in
				connection with insurance made available by this title.
								(2)Advertisements for proposalsSection 3709 of the Revised Statutes shall
				not be construed to apply to any contract of hazard insurance or to any
				purchase or contract for services or supplies on account of such property if
				the amount thereof does not exceed $25,000.
							(3)Delegation of authorityThe power to convey and to execute in the
				name of the Secretary, deeds of conveyance, deeds of release, assignments and
				satisfactions of mortgages, and any other written instrument relating to real
				or personal property or any interest therein heretofore or hereafter acquired
				by the Secretary pursuant to the provisions of this title may be exercised by
				an officer appointed by the Secretary without the execution of any express
				delegation of power or power of attorney. Nothing in this subsection shall be
				construed to prevent the Secretary from delegating such power by order or by
				power of attorney, in the Secretary’s discretion, to any officer or agent the
				Secretary may
				appoint.
							.
				208.Revision of underwriting criteria
				(a)In GeneralSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new paragraph:
					
						(10)Financial soundness of manufactured housing
				programThe Secretary shall
				establish such underwriting criteria for loans and advances of credit in
				connection with a manufactured home or a lot on which to place a manufactured
				home (or both), including such loans and advances represented by obligations
				purchased by financial institutions, as may be necessary to ensure that the
				program under this title for insurance for financial institutions against
				losses from such loans, advances of credit, and purchases is financially
				sound.
						.
				(b)TimingNot later than the expiration of the
			 6-month period beginning on the date of the enactment of this Act, the
			 Secretary of Housing and Urban Development shall revise the existing
			 underwriting criteria for the program referred to in paragraph (10) of section
			 2(b) of the National Housing Act (as
			 added by subsection (a) of this section) in accordance with the requirements of
			 such paragraph.
				209.Prohibition against kickbacks and unearned
			 feesTitle I of the National
			 Housing Act is amended by adding at the end of section 9 the following new
			 section:
				
					10.Prohibition against kickbacks and unearned
				fees
						(a)In generalExcept as provided in subsection (b), the
				provisions of sections 3, 8, 16, 17, 18, and 19 of the Real Estate Settlement
				Procedures Act of 1974 (12 U.S.C. 2601 et seq.) shall apply to each sale of a
				manufactured home financed with an FHA-insured loan or extension of credit, as
				well as to services rendered in connection with such transactions.
						(b)Authority of the SecretaryThe Secretary is authorized to determine
				the manner and extent to which the provisions of sections 3, 8, 16, 17, 18, and
				19 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et
				seq.) may reasonably be applied to the transactions described in subsection
				(a), and to grant such exemptions as may be necessary to achieve the purposes
				of this section.
						(c)DefinitionsFor purposes of this section—
							(1)the term federally related mortgage
				loan as used in sections 3, 8, 16, 17, 18, and 19 of the Real Estate
				Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) shall include an
				FHA-insured loan or extension of credit made to a borrower for the purpose of
				purchasing a manufactured home that the borrower intends to occupy as a
				personal residence; and
							(2)the term real estate settlement
				service as used in sections 3, 8, 16, 17, 18, and 19 of the Real Estate
				Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) shall include any
				service rendered in connection with a loan or extension of credit insured by
				the Federal Housing Administration for the purchase of a manufactured
				home.
							(d)Unfair and deceptive
				practicesIn connection with
				the purchase of a manufactured home financed with a loan or extension of credit
				insured by the Federal Housing Administration under this title, the Secretary
				shall prohibit acts or practices in connection with loans or extensions of
				credit that the Secretary finds to be unfair, deceptive, or otherwise not in
				the interests of the
				borrower.
						.
			210.Leasehold requirementsSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new paragraph:
				
					(11)Leasehold requirementsNo insurance shall be granted under this
				section to any such financial institution with respect to any obligation
				representing any such loan, advance of credit, or purchase by it, made for the
				purposes of financing a manufactured home which is intended to be situated in a
				manufactured home community pursuant to a lease, unless such lease—
						(A)expires not less than 3 years after the
				origination date of the obligation;
						(B)is renewable upon the expiration of the
				original 3 year term by successive 1 year terms; and
						(C)requires the lessor to provide the lessee
				written notice of termination of the lease not less than 180 days prior to the
				expiration of the current lease term in the event the lessee is required to
				move due to the closing of the manufactured home community, and further
				provides that failure to provide such notice to the mortgagor in a timely
				manner will cause the lease term, at its expiration, to automatically renew for
				an additional 1 year
				term.
						.
			
	
		
			Passed the Senate
			 December 14, 2007.
			
			Secretary
		
	
	
	
